THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State, Petitioner,

   v.

   Archie More Hardin, Respondent.

   Appellate Case No. 2018-002035



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


              Appeal from Orangeburg County
              Maité Murphy, Circuit Court Judge


                      Opinion No. 27938
        Heard January 15, 2020 – Filed January 29, 2020


                            DISMISSED


   Attorney General Alan McCrory Wilson and Assistant
   Attorney General Joshua Abraham Edwards, both of
   Columbia; and Solicitor David Michael Pascoe Jr., of
   Orangeburg, for Petitioner.

   Chief Appellate Defender Robert Michael Dudek and
   Appellate Defender Lara Mary Caudy, both of Columbia;
   and Daniel Carson Boles, of Boles Law Firm, LLC, of
   Charleston, for Respondent.
PER CURIAM: Archie More Hardin was charged with several criminal offenses
in connection with the robbery of a T-Mobile store in Orangeburg. After a pre-trial
Neil v. Biggers 1 hearing, the trial court denied Hardin's motion to exclude the three
victims' out-of-court and in-court identifications of him. Hardin was convicted of
assault and battery of a high and aggravated nature (ABHAN), possession of a
weapon during the commission of a violent crime, armed robbery, and three counts
of kidnapping. Hardin appealed his convictions. The court of appeals held the trial
court erred in allowing the three victims' identification testimony; however, the court
of appeals held the error was harmless and affirmed Hardin's convictions in a
published opinion. State v. Hardin, 425 S.C. 1, 819 S.E.2d 177 (Ct. App. 2018).

      We granted the State's petition for a writ of certiorari. 2 While the State agrees
with the court of appeals' decision to uphold Hardin's convictions, the State argues
the court of appeals erred in holding the trial court should not have admitted the three
victims' identification testimony. Specifically, the State argues the court of appeals
misapplied the Biggers analysis and the abuse of discretion standard of review
concerning the trial court's evidentiary rulings.
       We hold the State is not aggrieved by the decision of the court of appeals in
this case; therefore, we dismiss the writ of certiorari as improvidently granted. See
Rule 201(b), SCACR ("Only a party aggrieved by an order, judgment, sentence or
decision may appeal."); State v. Rearick, 417 S.C. 391, 398 n.9, 790 S.E.2d 192, 196
n.9 (2016) (alteration in original) ("[A]n aggrieved party is one who is injured in a
legal sense or has suffered an injury to person or property." (quoting State v. Cox,
328 S.C. 371, 373, 492 S.E.2d 399, 400 (Ct. App. 1997))).

        We express no opinion as to the propriety of the court of appeals' decision.

DISMISSED.


BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.




1
    409 U.S. 188 (1972).
2
 Hardin did not petition for a writ of certiorari until oral argument before this Court.
We deny his oral petition.